Case 1:21-cv-00325-MSK-MEH Document 8 Filed 02/03/21 USDC Colorado Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO
                         Byron G. Rogers United States Courthouse
                              1929 Stout Street, Room C450
                                  Denver, Colorado 80294
  LEWIS T. BABCOCK                                                               303-844-2527
    Judge



                                         February 3, 2021




  TO:           Jeffrey Colwell, Clerk

  FROM:         Judge Babcock                       s/LTB

  RE:           Civil Action No. 21-cv-00325
                Laundry Films, Inc. V. Does 1-14




  Exercising my prerogative as a senior judge, I request that this case be reassigned.




  LTB/jp
